DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are pending and presented for examination. Claims 1, 13, 14,17 and 19 were amended in the after final response dated 5 March 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 5 March 2021 (hereinafter, “Remarks at __”).
The rejection of claim 1-4, 6, 7, 9-14, 16, 17 and 20 under 35 U.S.C. 112(a) is WITHDRAWN over the instant amendment as the claims now are drawn to the supported persulfate and hydroxides in the instant specification (H/Li/Na/Cs/Rb/K persulfate and hydroxides).
The rejection of claims 1-4, 6, 7, 9-14, 16, 17 and 20 under 35 U.S.C. 112(b) is WITHRAWN over the instant amendment as the claims now set forth when the persulfate and metal hydroxides are added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 19 (and those dependent thereon) are allowable for reasons already of record as laid out in the “Allowable Subject Matter” section from the Final Action dated 13 January 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796